United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Lexington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2162
Issued: June 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 21, 2007 appellant filed a timely appeal from the July 25, 2007 decision of the
Office of Workers’ Compensation Programs terminating her medical benefits. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s medical benefits effective
July 26, 2007 on the grounds that she had no residuals from her accepted employment injuries.
FACTUAL HISTORY
On August 19, 1997 appellant, then a 49-year-old housekeeper, injured herself when she
fell on some liquid on the floor. She returned to full duty on August 25, 1997. At that time,
appellant’s claim was accepted administratively, but not adjudicated. She began working in a
light-duty position in March 2002. On May 15, 2002 Dr. William Greenman, a Board-certified

internist, stated that appellant’s ongoing back and leg problems had persisted from the time of
her fall, which had aggravated the degenerative arthritic changes in her spine.
On May 21, 2002 appellant filed a notice alleging recurrence of a medical condition in
November 1997. She stated that, after she returned to work, her leg hurt climbing steps and her
back hurt when folding gowns and being on her feet all day. By decision dated October 23,
2002, the Office accepted appellant’s claim for lumbar and left knee sprain/strain. On July 28,
2003 it explained that appellant’s case was still open for medical treatment. From November 6,
2003 to February 23, 2006 the Office authorized treatment of a spinal lesion, several spinal
injections and one series of physical therapy. It denied a request from appellant’s treating
physicians for a spinal fusion surgery because degenerative disc disease was not an accepted
employment-related condition. On March 3, 2005 the Office denied appellant’s February 18,
2004 request for a schedule award on the grounds that the medical evidence did not establish that
she had reached maximum medical improvement.
On August 15, 2005 Dr. Donald Douglas, an anesthesiologist, stated that he began
treating appellant in July 2003 for left leg spasms and numbness and lower back pain. He was
treating her with intermittent caudal epidural injections. Dr. Douglas noted that appellant’s
treating physician did not think that her current condition was related to her employment injury.
He stated that he was unable to determine whether her diagnosed degenerative disc disease was
initiated or exacerbated by the accepted employment injury. However, based on his previous
treatment notes, Dr. Douglas opined that her lower extremity radiculopathy was directly related
to this fall. On March 13, 2006 he diagnosed lumbar degenerative disc disease and degenerative
joint disease, left lower extremity pain with possible radiculopathy and sacroiliac neuritis.
On September 11, 2006 appellant underwent a medical evaluation by Dr. Gregory Snider,
a Board-certified family physician,1 who reviewed her medical history and noted reports of
degenerative changes along the lumbar spine, especially at L4-5. Dr. Snider stated that appellant
was referred for pain management in July 2003 after a series of diagnostic studies were
unsuccessful at explaining her left leg symptoms. An April 13, 2004 x-ray of the left knee
showed minor medial joint space narrowing and a June 7, 2004 x-ray of the lumbar spine showed
degenerative changes, but no evidence of instability. On July 6, 2004 a magnetic resonance
imaging (MRI) scan revealed mild left neuroforaminal narrowing at L2-3. On physical
examination, Dr. Snider noted that appellant had ongoing complaints of left knee and low back
pain. He found leftward thoracic curvature and compensatory rightward lumbar curvature, with
no specific tenderness or spasms. Appellant had full range of motion in the hips, knees, ankles
and spine. Dr. Snider diagnosed lumbar strain superimposed on degenerative changes and left
knee contusion superimposed on degenerative changes. He stated that he did not have sufficient
medical records to make a determination on the issue of causation.
On February 12, 2007 the Office referred appellant for a second opinion examination to
determine the cause of her current back condition and whether she had any permanent
impairment to her lower extremity related to her accepted injury. On March 26, 2007
Dr. Richard Sheridan, a Board-certified orthopedic surgeon, examined appellant and reviewed
1

The Board notes that the Dr. Snider’s report indicates that the evaluation was requested by the Office. However,
the Office stated that it did not request this examination.

2

her medical record. He noted complaints of intermittent pain in the left knee and low back and
intermittent paresthesias in the left lower extremity. On physical examination Dr. Sheridan
found normal gait, station and spinal curvature. He found pain on superficial palpitation of the
lumbosacral junction, but no muscle spasms, scoliosis, kyphosis, pelvic obliquity or iliac crest
asymmetry. Appellant’s lumbar spine had flexion to 70 degrees, extension to 30 degrees, and
bilateral rotation and lateral flexion to 30 degrees. Dr. Sheridan found nondermatomal
hypesthesia in the left lower extremity, but full range of motion and motor power at the hip and
knee. He also reviewed and evaluated appellant’s diagnostic tests. On the basis that appellant
had no positive objective findings on examination, Dr. Sheridan opined that appellant’s acute
lumbar sprain had resolved. He stated that, under the American Medical Association, Guides to
the Evaluation of Permanent Impairment (5th ed. 2001), she had no permanent impairment in the
lower extremity as a result of her low back condition. In response to the Office’s request for
clarification, Dr. Sheridan stated that appellant’s diagnosed lumbar degenerative disc disease was
not related to the accepted employment injury, but rather was related to the natural aging
process.
By notice dated June 19, 2007, the Office proposed termination of appellant’s medical
benefits on the grounds that her accepted condition of lumbar strain had resolved and her current
condition was unrelated to the accepted August 19, 1997 employment injury. The Office
indicated that the opinion of Dr. Sheridan carried the weight of the medical opinion evidence.
Appellant submitted no additional medical information related to her claim in the time allotted
for response to the proposed termination.
By decision dated July 25, 2007, the Office terminated appellant’s medical benefits
effective July 26, 2007.
LEGAL PRECEDENT
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.2
ANALYSIS
The Office accepted appellant’s claim for sprain/strain of the lumbar spine and left knee.
The issue to be determined is whether the Office has met its burden of proof to establish that
appellant has no remaining disability or residuals related to her accepted injuries.
On August 15, 2005 Dr. Douglas, an anesthesiologist, stated that he was unsure whether
appellant’s August 19, 1997 fall had exacerbated the degenerative disc disease in her lumbar
spine, but that, based on previous treatment notes, her lower extremity radiculopathy was directly
related to the accepted event. On September 11, 2006 Dr. Snider, a Board-certified family
physician, diagnosed lumbar strain and left knee contusion superimposed on degenerative
changes but did not have sufficient medical records to provide an opinion on the cause of these
2

James F. Weikel, 54 ECAB 690 (2003).

3

conditions. The Board finds that the reports of Dr. Douglas and Dr. Snider are of little probative
value because they do not address the issue of causation of appellant’s lumbar spine condition
and have no rationale on the issue of appellant’s lower extremity condition.
The Office referred appellant for a second opinion examination on the cause of her
current back condition and whether she had any permanent impairment to her lower extremity
related to her accepted injuries. On March 26, 2007 Dr. Sheridan, a Board-certified orthopedic
surgeon, examined appellant and conducted a review of her diagnostic tests. Appellant reported
intermittent pain in the left knee and low back and intermittent paresthesias in the left lower
extremity. On physical examination Dr. Sheridan found pain on superficial palpitation of the
lumbosacral junction. However appellant had no muscle spasms and her gait, station and spinal
curvature were normal. Dr. Sheridan noted nondermatomal hypesthesia in the left lower
extremity, but found full range of motion and motor power at the knee and hip. Dr. Sheridan
opined that appellant’s acute lumbar sprain had resolved because she had no positive objective
findings on examination. He also stated that, under the A.M.A, Guides, she had no permanent
impairment in her legs as a result of her low back condition. Dr. Sheridan stated that appellant’s
diagnosed lumbar degenerative disc disease was not related to the accepted employment injury,
but rather was related to the natural aging process. Because it is well rationalized and based on
an accurate medical history, the opinion of Dr. Sheridan carries the weight of the medical
opinion evidence on the issue of appellant’s accepted lumbar injury. The Board therefore finds
that the Office properly relied on Dr. Sheridan’s opinion to terminate appellant’s medical
benefits for her lower back injury.
However, the Board notes that, while Dr. Sheridan discussed lower extremity conditions
associated with appellant’s spine, he gave no opinion on her accepted condition of strained left
knee. Additionally, the Office made no findings regarding her accepted knee injury, its June 19,
2007 notice of proposed termination or its July 26, 2007 termination decision. As the Office did
not determine whether appellant had any residuals related to her accepted left knee strain, the
Board finds that it did not meet its burden of proof to terminate her medical benefits for this
condition.
CONCLUSION
The Board finds that the Office properly terminated appellant’s medical benefits for
treatment of her lumbar sprain, effective July 26, 2007, on the grounds that she had no residuals
from this accepted employment injury. However, the Office improperly terminated medical
benefits for her employment-related left knee strain.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 25, 2007 is affirmed in part and reversed in part.
Issued: June 11, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

